Citation Nr: 0930441	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for an adjustment disorder with mixed depression and anxiety, 
for the period from March 29, 2005, to January 8, 2007.

2.  Entitlement to a staged rating in excess of 50 percent 
for an adjustment disorder with mixed depression and anxiety, 
for the period from January 9, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 
1985.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran provided testimony at a June 2007 hearing before 
the undersigned Veterans Law Judge.  This case was the 
subject of a Board remand dated in November 2007.

As was noted in the Board's November 2007 remand of this 
matter, at his June 2007 Board hearing the Veteran asserted 
that he could not work as a result of his service-connected 
psychiatric and orthopedic disabilities.  (See June 2007 
Board hearing transcript at page 3.)  Further, the record 
shows that the Veteran is currently receiving Social Security 
Administration (SSA) disability benefits based on his 
psychiatric and orthopedic disabilities.  Accordingly, the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) is again referred to the Appeals 
Management Center and RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In a supplemental statement of the case (SSOC) dated on April 
30, 2009 (and mailed to the Veteran on May 14, 2009), the RO 
indicated that an initial rating in excess of 10 percent for 
adjustment disorder with mixed depression had been denied, 
for the reason that newly received VA treatment records and a 
February 2009 VA psychiatric examination did not provide any 
evidence that would warrant an initial rating in excess of 10 
percent.  The Reasons and Bases section of the SSOC is 
prefaced with a notation that the rating for this service-
connected disability was increased to an evaluation of 50 
percent effective January 9, 2007, and referred the Veteran 
to an AMC rating decision dated April 30, 2009, for the 
reasons and basis for the increased rating. 

In the AMC rating decision dated April 30, 2009, the AMC 
increased the Veteran's evaluation for adjustment disorder 
with mixed depression to 50 percent, effective from January 
9, 2007, based on newly received VA treatment records and the 
results of the February 2009 VA psychiatric examination.  The 
last line of the Reasons for Decision section of the RO 
rating decision states that "[t]his issue was not under 
appeal, therefore, this rating decision represents a full and 
final determination."

However, a claim such as this one, placed in appellate status 
by disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  Further, no aspect of the 
Veteran's appeal is satisfied, as the Veteran has continued 
his appeal and the highest available schedular rating has not 
been assigned for his disability.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  This is particularly so in this case, where 
the Veteran has alleged that he is unemployable as a result 
of his service-connected disabilities (see June 2007 Board 
hearing transcript at page 3) and is in receipt of SSA 
disability benefits.  

Additionally, appellate adjudication by the Board of that 
portion of the appeal which was addressed in the April 30, 
2009 SSOC, as to the 10 percent intial rating assigned prior 
to January 9, 2007, must be deferred pending completion of 
the action requested below.  In this regard, the Board notes 
that, as the appellant has the right to submit additional 
evidence and argument as to his appeal while in remand 
status, the possibility exists that any additional evidence 
received on Remand may be relevant to adjudication of the 
initial rating assigned prior to January 9, 2007.

Accordingly, the Board finds that the initial and higher 
staged ratings assigned in this matter all fall within the 
jurisdiction of the Board as part and parcel of the Veteran's 
current appeal of the initial rating assigned in this matter.  
As such, the Veteran and his representative must be provided 
an SSOC that addresses the matters of (1) entitlement to an 
initial rating in excess of 10 percent for an adjustment 
disorder with mixed depression and anxiety, for the period 
from March 29, 2005, to January 8, 2007, and (2) entitlement 
to a staged rating in excess of 50 percent for an adjustment 
disorder with mixed depression and anxiety, for the period 
from January 9, 2007.  The April 30, 2009, SSOC is therefore 
deficient insofar as it did not address entitlement to a 
staged rating in excess of 50 percent for an adjustment 
disorder with mixed depression and anxiety, for the period 
from January 9, 2007.  That the Veteran wishes to continue 
his appeal for yet higher ratings for the full period at 
issue is evident from the July 2009 Written Brief 
Presentation provided by the Veteran's representative, in 
which it is contended that the scheduler criteria for a 100 
percent rating have been met.

As a result of the omission from the SSOC of consideration of 
the staged rating period effective from January 9, 2007, and 
in order to preserve the Veteran's rights to due process in 
this appeal, the case must be remanded for an SSOC that 
addresses all aspects of the Veteran's initial rating claim 
on appeal.  See 38 C.F.R. § 19.31(b)(2).

Accordingly, the case is REMANDED for the following action:

1.  If, on remand of this case, any benefit 
requested on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue an SSOC, which must contain notice of 
all relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the most recently 
issued SSOC.  

The SSOC should include consideration of 
all aspects of the Veteran's continuing 
initial rating appeal, including (1)  
entitlement to an initial rating in excess 
of 10 percent for an adjustment disorder 
with mixed depression and anxiety, for the 
period from March 29, 2005, to January 8, 
2007; and (2) entitlement to a staged 
rating in excess of 50 percent for an 
adjustment disorder with mixed depression 
and anxiety, for the period from January 9, 
2007.

A reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




